Citation Nr: 0606072	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-06 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals, left eye 
surgical repair.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 to December 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In April 2005, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript is associated with the claims file.

This claim was previously before the Board, and was remanded 
in June 2005 for further development, which has since been 
completed.


FINDINGS OF FACT

1.  There is clear and unmistakable evidence demonstrating 
that a left eye disorder existed at the time of the veteran's 
entry into active service, and that he underwent pre-service 
surgery on the condition.

2.  The credible and probative evidence of record shows that 
the veteran's pre-service residuals of left eye surgical 
repair did not undergo an increase in severity during 
service.


CONCLUSIONS OF LAW

1.  The evidence establishes that the veteran had a 
congenital, post-operative eye disorder at the time of his 
entry into service that was not aggravated during service; 
therefore, the presumption of soundness at entrance into 
service is rebutted by clear and unmistakable evidence.  38 
U.S.C.A. § 1111 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.304(b) (2004 & 2005).

2.  The presumption of soundness having been rebutted, the 
competent evidence of record weighs against a finding that 
there was any permanent increase in the severity of the 
underlying condition associated with residuals, left eye 
surgical repair, during the veteran's service.  38 U.S.C.A. § 
1153 (West 2002 & Supp. 2005); 38 C.F.R. § 3.306(a) (2005).

3.  Service connection for residuals, left eye surgical 
repair, on a direct basis is not warranted.  38 U.S.C.A. §§ 
1110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

When examined for enlistment in December 1965, the veteran 
indicated that he had a history of eye trouble.  He reported 
two eye operations, at age three and age five.  

July 1967 and September 1968 service records show the veteran 
was evaluated for alternating exotropia.  A November 1968 
service record appears to show the veteran underwent surgery 
for his eyes, and was healing and doing well.

When examined for separation, the veteran again indicated 
that he had a medical history of eye trouble.  It was noted 
he had a history of three operations.  At present his eyes 
were satisfactory.  His separation examination indicated his 
ocular motility was normal.  A diagnosis of exotropia was 
noted, with history of an operation to release the condition.

Private treatment records dated from January 1997 to November 
2000 show the veteran had 20/20 vision in each eye.  D.B., 
M.D., indicated that the diagnosis was exotropia.  The 
veteran had undergonethree previous surgeries, the last in 
1966 in service.  He had been told that he currently had scar 
tissue, and no further surgery could be done.  Dr. B 
indicated that without accurate operative history, any 
current surgery would be exploratory, to see whether any 
further surgery would be helpful.  It was noted that this 
would only correct the eyes cosmetically at best, and could 
not reestablish binocular vision and stereopsis at his 
present age.

August and October 2001 VA treatment records show the veteran 
had exotropia.  It was reported that he had a longstanding, 
perhaps congenital alternating exotropia for which he had 
undergone at least three separate strabismus surgical 
procedures.  The assessment was residual exotropia, chronic 
blepharitis, and astigmatism presbyopia.

VA outpatient treatment records dated in October and November 
2002 show the veteran was diagnosed with residual exotropia 
in both eyes, and was afforded a spectacle correction.

In a December 2002 written statement, L.S., M.D., indicated 
that the veteran was under his medical supervision for his 
eyes, which he felt could have been caused by eye surgery 
done in 1968 in a service hospital in Germany.  His symptoms 
consisted of double vision and constant headaches.

In January 2003, the veteran underwent VA examination.  He 
had a history of exotropia with three surgeries, at age 
three, age five, and in 1968.  He stated that since his last 
surgery he had increased headaches and bilateral exotropia.  
The impression was alternating exotropia, likely congenital.  
There was limited adduction.  There were subjective 
complaints of increased headaches and the severity of the eye 
turning outward.

In a January 2004 written statement, the veteran's cousin 
indicated that he had known the veteran since the early 
1960s.  In 1984, the veteran had visited his cousin, and had 
complaints about his eyes and headaches at that time.  He 
mentioned that the severe headaches had gotten worse after 
his eye surgery in service, and continued to worsen after he 
was discharged from service.

In the veteran's February 2004 written statement, he agreed 
that his eye condition might be congenital.  However, he 
asserted that he was accepted into the Army without 
limitation.  He believed that his exposure to chemicals in a 
darkroom aggravated his eye disorder.  He had difficulty 
reading, and could not focus on small work.  He had constant 
headaches.  He did not complain about his headaches while on 
duty, because there was no easy access to medical care.  In 
addition, he was not always able to get medical care after 
service due to his financial limitations.

In April 2005, the veteran testified at a hearing before the 
undersigned.  It was noted that he had two surgeries prior to 
service and was accepted into the military as physically fit.  
He began experiencing problems again about six months after 
he entered service.  He worked in a photography lab.  The 
veteran dealt with the developing of classified materials.  
He believed this had aggravated his disorder.

He further testified that he had undergone surgery 
approximately six months prior to his separation from 
service, and that when he left service, he still had 
problems.  He said he had no follow-up for his surgery 
because he had traveled to Germany for the surgery, and he 
was stationed in Holland.  In 1969, he began working as a 
projectionist.  He had problems with focusing and eye strain 
at that time.  He did not see a doctor because he could not 
afford it.  In approximately 1974, he left this job to work 
as a media specialist at a school district.

The veteran said he had continued to have eye problems, 
including double vision and headaches.  He had sought no 
treatment other than getting corrections for his glasses.  
The prescription changed sometimes, and it did not correct 
the double vision.  He now worked as a substitute teacher, 
but he had trouble with that job because he could not focus 
on the children.

The veteran indicated that he had headaches approximately 
four or five times per week.  Driving was more difficult 
because of his condition.  The physician that offered the 
opinion associated with his claims file was a general 
practitioner, not an optometrist.  He had surgery in service 
and then there was no follow-up.  He stated he was discharged 
early from the hospital because it was full.  He said he only 
had surgery on his left eye in service.

The veteran explained that there was a thirty-year gap in 
treatment because he could not afford to go to the doctor.  
He indicated that the photo lab he worked in had very little 
ventilation.

In July 2005, the veteran underwent special VA eye 
examination.  It was noted that he had undergone strabismus 
(eye turn) surgery twice during his childhood for the 
treatment of congenital exotropia.  He noted that his vision 
did not bother him until age 23, in 1968, when he was working 
as a photo developer and encryptionist.  He felt that the 
strain and exposure to caustic chemicals played a role in his 
eye related problems.  He sought help and was sent to Germany 
for further surgery, as the left eye had begun to drift.  
Surgery was performed, and he was told it was a success.  He 
noted that he was sent home early and that no follow-up was 
scheduled.  He now had constant left exotropia and 
significant scar tissue that kept him from having any further 
procedures.  He also noted constant headaches that he felt 
were associated with the eye turn.

The eye examiner's diagnostic impression was constant left 
exotropia, with restriction on adduction of the left eye.  
The examiner noted that the veteran had constant right 
exotropia, and that it began as congenital in nature.  The 
physician further stated that, in general, it is a normal 
progression that eyes which have undergone congenital 
strabismus surgery at a young age run a high risk of re-
developing strabismus.  It was deemed to be more likely than 
not that this is what occurred in the veteran's case.  The 
exposure to toxic chemicals, while a very valid concern, was 
considered not likely to have caused the veteran's eye 
condition.  Such chemicals, if they were to affect the eyes, 
would result in chemical burns, not eye turns.  Although the 
veteran was told that his in-service surgery was a success, 
that type of surgery, especially performed at that time, was 
not an exact science.  The examiner concluded that the 
surgery was not likely a success, but that the risk of no 
improvement would have been explained to the veteran.  With 
regard to the opinion of Dr. S, the examiner indicated that 
the veteran's eye condition was functionally similar after 
the surgery as before.  Therefore, the examiner did not 
believe it was appropriate to state that the condition was 
caused by the surgery.  However, the examiner did feel that 
the veteran made a very valid point that the post-operative 
care was not appropriate.


II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, this was done with the issuance of a 
September 2001 letter prior to the October 2002 rating 
decision.

In a September 2001 letter, the RO informed the veteran of 
its duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  In 
addition, the veteran was advised, by virtue of a detailed 
December 2003 statement of the case (SOC) and August 2005 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We 
therefore believe that appropriate notice has been given in 
this case.  Further, the claims file reflects that the 
December 2003 SOC contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2005).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2005).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a pre-existing condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective May 4, 2005.  See 70 
Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. 
§ 3.304(b) (2005)).  The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.  See also Cotant v. Principi, 17 Vet. App. 116 
(2003). 

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and new versions of  38 C.F.R. 
§ 3.304(b), noting that the amended regulation establishes a 
somewhat lesser burden upon the claimant. 

Under longstanding law, once the presumption of soundness at 
entry has been rebutted, aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service, pursuant to 38 C.F.R. § 3.306.  See 
VAOPGCPREC 3-2003 (July 16, 2003).  In addition, the usual 
effects of medical and surgical treatment in service, 
provided to ameliorate a pre-existing condition, will not be 
considered service connected unless the disorder is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
a higher court explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).


In this case, the Board believes that the medical evidence of 
record constitutes clear and unmistakable evidence that 
veteran's exotropia existed prior to service.  Specifically, 
we point to not only the veteran's statements that he was 
diagnosed with the disorder and underwent surgery when he was 
three and five years of age, but more important, to the July 
2005 VA examiner's opinion which determined that veteran's 
diagnosed disorder is congenital in origin.  Therefore, the 
Board finds that clear and unmistakable evidence is of record 
to show that the veteran's exotropia existed prior to his 
entry into active military service.

Therefore, the issue is whether the veteran's eye disorder 
was aggravated, or incurred a permanent increase in the 
underlying disability during service.  Based upon the 
evidence of record, the Board finds that the veteran's pre-
existing eye disorder was not aggravated, and did not incur a 
permanent increase in disability during his military service.  
With regard to this determination, we note that there are two 
medical opinions of record.  First, the veteran's private 
general practitioner indicated the view that his eye disorder 
could have been caused by the eye surgery done in 1968.  
Second, the July 2005 VA eye specialist opined that it was 
more likely than not that the veteran required surgery to his 
left eye in service because there was a high risk of 
reoccurrence of strabismus.  The examiner indicated that the 
veteran's exposure to chemicals was not likely to have caused 
or aggravated his eye condition.  In addition, the examiner 
pointed out that the veteran's disorder was essentially the 
same before and after his surgery, the risk of which he was 
sure the veteran was made aware beforehand.  Therefore, there 
was no indication of a permanent worsening of the disorder.  
Finally, while the VA examiner opined that the veteran's 
early release from his in-service hospitalization was 
inappropriate, he did not believe that it affected the 
outcome of the procedure on the disorder.

While the findings of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
An initial review of Dr. S's statement might appear to 
support the veteran's claim, but a close analysis shows that 
it does not.  The opinion is both equivocal and speculative 
and, at most, does little more than propose that it is 
possible the veteran's surgery in service caused his current 
eye disorder.  Dr. S does not factually establish or explain 
the sequence of medical causation using the facts applicable 
in the veteran's case.  Such speculation is not legally 
sufficient to establish service connection.  See Stegman v. 
Derwinski, 3 Vet. App. at 230; Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

Therefore, for the reasons discussed above, the Board finds 
the opinion of the July 2005 VA examiner most persuasive in 
determining both that the veteran's disorder existed prior to 
service and that it was not aggravated or permanently 
worsened during his active duty.

In reaching the above determination, the Board has considered 
the assertions of the veteran that his eye disorder was 
aggravated by service or is otherwise the result of in-
service surgery.  We have full regard for the sincerity of 
his opinion, but must recognize that he is a layman, not a 
medical professional.  In short, the probative weight of 
these statements is overcome by that of the negative medical 
evidence cited above.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Francisco v. Brown, 7 Vet. App. at 55 
(1994).  Therefore, the claim of entitlement to service 
connection residuals, left eye surgical repair, must be 
denied.  Gilbert, 1 Vet. App. at 49.

ORDER

Service connection for residuals, left eye surgical repair, 
is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


